Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a walking assembly including a sliding assembly coupled to the walking shoe and the walking frame of the driving assembly, the sliding assembly including: a support structure adapted to be received within the walking shoe; a plate member mounted on the support structure, the plate member defining a contact surface; a pair of roller chains disposed adjacent to each other, the pair of roller chains defining a first side and a second side, wherein the pair of roller chains are adapted to roll on the contact surface of the plate member proximate the first side of the pair of roller chains; a sliding shoe adapted to be coupled with the walking frame, wherein the sliding shoe is in rolling contact with the pair of roller chains proximate the second side of the pair of roller chains.	The reason for the allowance of claim 12 is that the prior art fails to disclose or suggest a walking assembly including a sliding assembly coupled to the walking shoe and the walking frame of the driving assembly, the sliding assembly including: a support structure adapted to be received within the walking shoe; a plate member mounted on the support structure, the plate member defining a contact surface; a pair of roller chains disposed adjacent to each other, the pair of roller chains defining a first side and a second side, wherein the pair of roller chains are adapted to roll on the contact surface of the plate member proximate the first side of the pair of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 10, 2022